Detailed Action
1. This Office Action is submitted in response to the Application filed 1-8-2020, wherein claims 1-9 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			Allowable Subject Matter

2. Claims 1-9 are allowed


Examiner’s statement of reasons for allowance

The following is an examiner’s statement of reasons for allowance:
	3. The prior art discloses a mass spectrometer for performing MSn analysis (n is an integer of 2 or more) that selects precursor ions out of ions derived from a sample by using a sequence of mass windows each having a mass-to-charge ratio width and performs scan measurement of product ions
generated by dissociation of the precursor ions. See USPN 10,074,526; USPN 10,068,773 and USPN 8,067,728. The prior art also discloses acquiring pieces of product ion data. See USPN 10,665,442. 
	Also, there is no motivation to combine these references to obtain the applicant’s claimed invention. 
	However, the prior art fails to disclose setting a plurality of mass windows each having a mass-to-charge ratio width and in which a mass-to-charge ratio at a boundary of a second group of adjacent mass windows differs from a mass-to-charge ratio at a boundary of the mass windows in a first mass window group. 
	The prior art also fails to teach performing MSn analysis with a mass spectrometer to obtain product-ion scans using a plurality of mass window groups in sequence to first acquire pieces of product ion data, which are subsequently integrated to obtain a product-ion spectrum. 
n analysis that includes; obtaining product-ion scans using a plurality of mass window groups in sequence to first acquire pieces of product ion data, and setting a plurality of mass windows each having a mass-to-charge ratio width in which a mass-to-charge ratio at a boundary of a first group of adjacent mass windows differs from a mass-to-charge ratio at a boundary of the mass windows in a second mass window group; wherein the pieces of product ion data are subsequently integrated to obtain a product-ion spectrum.  
	5. Claims 2-7 are allowed by virtue of their dependency upon allowed claim 1. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion	
Any inquiry concerning this communication or earlier communications should be 

directed to Phillip Johnston whose telephone number is (571) 272-2475. The examiner 

can normally be reached on Monday-Friday from 7:30 am to 4:30 pm. If attempts to 

reach the examiner by telephone are unsuccessful, the examiners supervisor Robert Kim 

can be reached at (571) 272-2293. The fax phone number for the organization where the application or proceeding is assigned is 571 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 

PJ
April 10, 2021

/PHILLIP A JOHNSTON/Primary Examiner, Art Unit 2881